DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4, 7, 9, 11, 12, 24-26, 31, 32, 38, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Number 9804607), and further in view of Hossein (Canadian Patent Application Publication Number CA 2,395,563 (provided by applicant)). Coleman discloses in one embodiment, a fluid transfer system comprises one or more fluid transfer components and one or more fluid input couplers or fluid output couplers. In one embodiment, the fluid transfer system delivers fluid to an active region, receives fluid from an active region, or passes a fluid through an active region using a fluid transfer component. In another embodiment, the fluid transfer component comprises film-based fluid channels converted from a first spatial arrangement geometry to a second spatial arrangement geometry different from the first spatial arrangement geometry. In another embodiment, the fluid transfer component comprises at least one of a fluid input coupler and fluid output coupler comprising a fluid channel geometry converter comprising re-arranged extended segments of a film comprising the active region fluid channels (Please see the abstract).  Hossein discloses a device for gas analysis or detection and diagnosis of one or more target gases (or component of a gas mixture), comprises one or more gas sensors and a hollow tube (pipe) of finite length. The target gas affects the sensor(s) only after diffusing through the pipe length, such that the transient response of the device to the target gas is at least partly determined by the diffusion (Please see the abstract).
With respect to claim 1, Coleman discloses and illustrates a gas detection apparatus (gas chromatograph is disclosed), the apparatus comprising: (a)  a microfluidic channel having an inner surface and having at least one opening, such that the microfluidic channel is optionally in fluid communication with a sample gas when the opening is in an open position and optionally having a closed position ( As used herein a fluid transfer component may control and/or manipulate the flow or transfer of any type of fluid and may comprise channels, chambers and other fluidic component that behave as do most macroscopic systems, or the devices or components can be constructed in a way so that they are considered microfluidic devices, see column 2, lines 5 through 11.), the inner surface having a coating consisting of a multi-layer film is disclosed in column 7, line 9 through column 8, line 9.  Further, inner surface coatings of inner surfaces of one or more materials or layers are disclosed in column 14, lines 57 through 67 : (i) one or more metal layers wherein each metal layer is selected from a non-reactive metal or non-reactive metalloid compound, wherein the non-reactive compound is selected from a list of metals and the non-reactive metalloid compound is SiO2 (nickel, tin, zinc, and copper are disclosed in column 62, lines 56 through 67); and (ii) a second layer coated on top of the first layer of the one or more layers (multiple layers are disclosed to be used. Thin films of glass and a multilayer thermoset polydimethylsiloxane film are disclosed) and (b) a gas sensor in fluid communication with the microfluidic channel (see column 55, lines 35 through 65).  Coleman dos not explicitly disclose that the microfluidic channel has a dimension that affects one or more of the following: inner surface adsorption, inner surface desorption, diffusion time, selectivity and recovery time of the gas sensor. Besides the fact that a longer tube would obviously take longer for the gas to diffuse by its length, Hossein discloses that it was discovered both analytically and experimentally that the differential diffusion retardation caused by the diffusion pipe was more profound in longer tubes; it was shown that die deflection time is almost proportional to the square of the length of the pipe. Hence the diagnostic power of a device of longer pipe is higher where it is a slower device and its diagnostic tests will take longer.  Therefore, the length affecting the diffusion time is clearly disclosed and thus one of ordinary skill in the art at the time of the invention would be aware that the column length, at minimum, has an effect on the sensor as claimed. Further, the inner surface coating having a gas permeability that promotes distinct kinetic responses to different gases is a direct result of the materials chosen for the coating, thus the claimed coating materials being disclosed means that this feature or benefit is inherently present due to the uses of the coatings. 
With respect to claim 2, the apparatus of claim 1, wherein the second layer comprising a moisture barrier has a gas permeability sufficient to absorb the gas particles being sampled is disclosed in the Coleman reference as oxygen permeability is disclosed to be affected by the layers.
With respect to claim 4, the apparatus of claim 1, wherein the moisture barrier with high porosity is Parylene or Polydimethylsiloxane (PDMS) is disclosed in the Coleman reference as Coleman discloses polymers useful in forming one or more selected from the group: substrate, carrier, layer, structured surface or layer, and surface relief profile of fluid transfer components in embodiments include but are not limited to silicone polymers such as polydimethylsiloxane polymer, polymethylphenylsiloxane polymer, fluorosilicone polymers, fluoropolymers such as polytetrafluoroethylene (PTFE), ethylene tetrafluoride-propylene hexafluoride copolymers (FEP), ethylene tetrafluoride-perfluoroalkoxyethylene copolymers (PFE).
With respect to claim 7, the apparatus of claim 1, wherein the non-reactive metal is selected from one or more of the following: copper; chromium; ruthenium; rhodium; palladium; gold; silver; iridium; platinum; titanium; niobium; and tantalum is disclosed as copper is disclosed to be used in the Coleman reference.
With respect to claim 8, the apparatus of claim 1, wherein the coating is chromium, gold, and Parylene C is not explicitly disclosed, however changing to another suitable material to perform a similar function based on possible reactivity would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 9, the apparatus of claim 1, wherein the microfluidic channel further comprises a heater is disclosed as a heater is disclosed as a solar application and heat transfer by heating is disclosed in the Coleman reference.
With respect to claim 11, the apparatus of claim 1, wherein the gas sensor is selected from one or more of the following: an infra-red (IR) sensor; a chemoresistive sensor; an electrochemical sensor; an optical sensor; a capacitive sensor; a semiconductor sensor; an acoustical sensor; a thermoelectric sensor; and a combination thereof is disclosed as a thermoconductivity gas detector (TCD) in the Coleman reference in column 55, lines 36 through 65.
With respect to claim 12, the apparatus of claim 1, wherein the gas sensor is a semiconductor sensor is disclosed as the entire device is disclosed to be manufactured on a silicon substrate in column 55, lines 36 through 65 in the Coleman reference.
With respect to claim 24, the apparatus of claim 1, wherein the opening further comprises a closed position is disclosed as a fluid safety valve and membrane are disclosed in the Coleman reference.
With respect to claim 25, the apparatus of claim 1, wherein the apparatus further comprises a second opening is disclosed as multiple columns and detectors are disclosed manufactured in a similar fashion in the Coleman reference.
With respect to claim 26, the apparatus of claim 25, wherein the second opening has both an open and closed position is disclosed as multiple columns and detectors are disclosed manufactured in a similar fashion in the Coleman reference. 
With respect to claim 31, the apparatus of claim 25, wherein the apparatus further comprises a compressed air source, which is optionally in fluid communication with the microfluidic channel is disclosed as various pumps are disclosed in the Coleman reference.
With respect to claim 32, the apparatus of claim 1, wherein the apparatus further comprises a compressed gas source, which is optionally in fluid communication with the microfluidic channel is disclosed in Figure 10 as various pumps are disclosed in the Coleman reference.
With respect to claim 38, the apparatus of claim 1, wherein the apparatus further comprises a heater (116) for heating the microfluidic channel is disclosed in the Coleman reference. 
With respect to claims 44 and 45, Hossein specifically discloses the use of a pipe made of a polymer, glass, ceramic, metal, or composite material having a length on 1-1000 mm.





Claims 5, 6, 10, 13-23, 27-30, 33-37, and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Coleman in view of Hossein as applied to claim 1 above, and further in view of Rogers et al (U.S. Patent Number 9,936,574; hereinafter referred to as Rogers).  Rogers discloses that described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays. Assembly of flexible LED arrays alongside flexible plasmonic crystals is useful for construction of fluid monitors, permitting sensitive detection of fluid refractive index and composition. Co-integration of flexible LED arrays with flexible photodetector arrays is useful for construction of flexible proximity sensors. Application of stretchable LED arrays onto flexible threads as light emitting sutures provides novel means for performing radiation therapy on wounds (Please see the abstract).  Each Coleman, Shah, and Rogers are disclosed to deal with systems that utilize channels to make measurements of a flowing fluid or medium.
With respect to claims 5, 6, and 8, Rogers discloses in column 17, lines 59 through 62 that the barrier layers can comprise PDMS and specifically Parylene C. 
With respect to claim 10, while the specific temperature the heater is used to reach is not explicitly disclosed, the claimed temperature is not critical to the invention and thus a heater heating to a desired temperature is considered well within the skill of the art at the time of the invention.
 With respect to claims 13 and14, Rogers discloses the use of a metal oxide semiconductor, specifically a Tin Oxide semiconductor in column 32, lines 14 through 50.
With respect to claim 15, Rogers discloses an array of sensors used in the channel in column 43, lines 25-27.
With respect to claims 16-18, while the claimed dimensions of the device are not explicitly disclosed, the dimensions are not disclosed to be critical to the novelty or operation of the device and thus the mere scaling up or down in size of a device is deemed to be well within the preview of one of ordinary skill in the art at the time of the invention as controlling channel size can aid in controlling flow throughout the system. 
With respect to claims 19-23 and 40-43 various metals and materials, specifically Parylene C and SiO2, for the layers of the device are disclosed in Rogers, as well as a layering process in order to establish the structure in general. The specific metals are a part of a long list that is suggested as possibilities by the applicant thus the type of metal or the order to which they may be applied as a coating is not disclosed to be critical to the operation of the invention as disclosed.  The examiner would like to further note that claim 20 is a product by process claim. Thus, the order and placement of the layers are an obvious to try design choice based on the desired results for the sensor as there is no criticality to the order of the coatings disclosed by the applicant.
With respect to claims 24, and 27-30, and 33, Rogers explicitly discloses a device that can be used as a fluid monitor (see column 19, lines 16 through 39), and that fluid communication can be established for a fluid (gas or liquid) (see column 40, lines 54 through 67) wherein various valves (providing a closed position as in claim 24 and a possible second opening, as in claim 25) and opening configuration with relation to having fluid communication of the device, is disclosed as contemplated. Further, the device is disclosed to be a monitor for a fluid or a gas.  Rogers, in particular, address the importance of fluid communication with the system and other components.  Therefore, regardless of what the component might be (valves to provide openings, such as in claims 26 and 27) especially if those components are not actually part of he claimed invention, but merely components that are a part of another system which can possibly be connected to the present invention (the humidity filter of claim 28, pump of claims 29 and 30, the compressed air source of claim 31 and 32,  and the pentane plume of claim 33), and none of these components are critical to the invention or its novelty or even any real part of the invention itself. Since fluid communication is disclosed to be important and accounted for by Rogers, then one of ordinary skill in the art would be able to maintain fluid communication between the claimed invention and a number of various components of other systems as the device is supposed to measure flow, thus connecting the device to measure flow by attaching in a way to establish fluid communication would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claims 34-37, while no specific gas source is disclosed, Rogers discloses that different devices can be connected to the system in order to facilitate its operation, such as pumps and other devices, which a gas source would be another such device, and thus a gas source, for any gas as required, would be seen as well within the preview of one of ordinary skill in the art at the time of the invention.  It would be obvious to add devices which would allow for flow through the system and a gas source would be obvious in the event that a gas was needed to be tested or monitored as Rogers is disclosed to work with a liquid or a gas.
With respect to claim 39, the use of various heating elements is disclosed in Rogers.
Response to Arguments







Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. The applicant amended claim 1 to include specific metals for the one or more metal layers and a specific non-reactive metalloid compound. They also stated that the inner surface coating has specific properties for different gases. The Applicant noted amending the claims to have a coating consisting of items (i) and (ii), however the claim was previously amended to say consisting of. The Applicants argues that the specific coatings and their order are important to the invention because of the results that can be obtained which would be novel and unique in view of the prior art of record and argues that Coleman does not teach the recited coating layers with the specifically recited order of application. Further, the Applicant argues that Coleman provides no motivation or suggestion to pick the recited layer materials and arrange the layers in the specific order of the instant claims. The Examiner disagrees. 
First, the specific metals added to the claim are disclosed in Coleman, as noted in the rejection above, so there is definite disclosure to use the specific metals claimed of the layers of the coating of the fluid transport device of Coleman. Also, these specific materials were simply added from claim 3 which was previously rejected, and no argument as to those materials being present is made by the Applicant, this the Applicant appears to agree that the specific claimed metals are disclosed in Coleman. Second, the permeability that promotes distinct kinetic responses for different gases is an inherent property of the coating materials used as each material will behave and cause different responses to different gases based on the material, so if he material is disclosed, then this benefit would also be disclosed.  The Examiner does not argue that there is a benefit to the specific coatings and the specific order of the coatings being applied.  However, the Examiner finds motivation in Coleman to adjust the coatings and how they are applied. From column 9, line 47 through column 11, line 60, Coleman goes into various and great detail about the fluid transfer component of their invention. Of particular interest is that Coleman states that two major factors influence the ability to transport liquids: (i) geometry or topography of the surface (capillarity, size and shape) and (ii) the nature of the film surface (e.g. surface energy). Note that Coleman explicitly discloses the same materials found in sections (i) and (ii) of the claim and states that the fluid transfer component film (coatings) can comprise those same materials. Coleman also discloses a multi-layered construction and Coleman even goes as far as to state that various modifications, substitutions, and alterations should not be seen as departing from the spirit of the invention and can be done using no more than routine experimentation. With this in mind, then using the coating films in combination or in a specific order is a mere modification that would be well within the preview of one of ordinary skill in the art as the effects of the various coatings are known or can easily be found and combining the materials to obtain specific results would be obvious as that is part of the intent of Coleman to begin with. To attempt to make the record clear, the Examiner recognizes that there is a need to not only have specific coatings for the channel, but to place them in a specific order.  However, Coleman discloses the exact same materials can be used in creating a coating or film for the fluid transport system. Coleman also discloses inner surface coatings of one or more materials or layers in column 14, lines 57 through 67.  Coleman also discloses that the various film can be applied to one another via coating.  So, the Examiner reasons it is obvious to one of ordinary skill in the art to select the coatings and layers to best suit the desired results to be obtained. If Coleman has all the exact same materials disclosed in the reference, then it would be reasonable that Coleman would be well aware of the various properties and benefits of those materials and how to use those materials, even in combination, in order to obtain desired results.  For at least these reasons, the Applicant’s arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 28, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861